Citation Nr: 1708163	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  12-23 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for hypertension (HTN).  

4.  Entitlement to service connection for gastroesophageal reflux disease (GERD).  

5.  Entitlement to service connection for chronic headaches.  

6.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, depression, and/or polysubstance abuse.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to February 1980.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Denver, Colorado, Regional Office (RO) of the Department of Veterans Affairs (VA).  

With regard to the Veteran's claims of entitlement to service connection for PTSD, anxiety, depression, and/or polysubstance abuse, the Board finds that the Court's holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009) is applicable.  In Clemons, the Court held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  23 Vet. App. 1 (2009).  Thus, the Veteran's claim for service connection for an acquired psychiatric disorder has been combined and is deemed to include any acquired psychiatric disability, and has been recharacterized as reflected on the title page of this instant document.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.  


REMAND

In August 2012, the Veteran submitted a substantive appeal indicating that he wanted a BVA hearing by live videoconference.  By letter dated in December 2016, he was informed that a videoconference hearing was scheduled for January 9, 2017 in Lakewood, Colorado.  The correspondence was sent to the Veteran's last address of record.  The Veteran did not appear for the hearing.

Review of the record shows that all mail sent to the Veteran has been returned as undeliverable from July 2016 forward.  The record shows that the RO has made numerous attempts to obtain a current address for the Veteran, to no avail.  It does not appear that the RO attempted to contact the Veteran's representative to determine if another address for the Veteran is available.  In a February 2017 brief, the representative did not mention the fact that the hearing was not conducted or that the Veteran's mail has been returned as undeliverable.  The representative did include argument suggesting that the Veteran was accessible.  

Given the representative's statement, the Board finds that another attempt to locate the Veteran is appropriate.  The Board acknowledges, however, that the RO has undertaken rigorous efforts to determine the Veteran's whereabouts, and points out that the burden is squarely on the Veteran to keep VA apprised of his whereabouts and, if he does not do so, VA is not obligated to "turn up heaven and earth" to find him.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  With this in mind, the Board strongly urges the representative to cooperate in advising VA of the Veteran's current address, if known.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran's representative and request the representative to provide any information possessed concerning the Veteran's current address.  The AOJ should also undertake reasonable efforts to obtain the Veteran's current address from pertinent sources.  The AOJ should document its efforts to obtain the Veteran's address from the representative and from pertinent sources.
 
2.  If and only if the AOJ obtains a more current address for the Veteran, schedule the Veteran for a videoconference hearing before a Veterans Law Judge (VLJ).  

Thereafter, return the claims file to the Board in accordance with current appellate procedures, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  




